DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Dec. 3, 2021, and is made an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec. 3, 2021, has been entered.
Claim Status
 
The status of claims is as follows:
Claims 1–6, 8–14, 16–22, and 24–26 are now pending, entered, and examined with Claims 1, 9, and 17 in independent form.
Claims 1, 9, 17, 19, and 26 are presently amended. 
Claims 7, 15, and 23 are cancelled.
No Claims are added.

Allowable Subject Matter

Claims 1–6, 8–14, 16–22, and 24–26 are allowed.

Reasons for Allowance
 
The following is Examiner’s statement of reasons for allowance:
Applicant's Amendment to Independent Claims and argument render the claims eligible under § 101. Applicant’s Reply at *12–4. Specifically, the pending claims are directed to a statutory category (Step 1), recite an abstract idea exception (Step 2A, Prone One), but integrate the abstract idea exception into a practical application in some other meaningful way under MPEP § 2106.05(e), in the following limitation of Independent Claim 1, in view of Applicant’s Specification, and USPTO Example 39:
generating an anti-money laundering threat score utilizing one or more trained self-calibrating outlier models based on entity recursively summarized profile behavior … ; 

retraining the one or more self-calibrating outlier models, in response to determining a degradation of a set of anti-money laundering threat scores, the retraining being based on the degradation and using one 

The following is a statement of reasons for the indication of allowable subject matter—the prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently the claims are obvious, however, the claims as a whole are not obvious because the examiner would have to improperly use the claims as a road map to combine the individual obvious claims together. It is noted that the priority date for the claims has support to the application filing date of Mar. 18, 2016. All Independent Claims are a little different and thus each one is identified below. The Independent Claims recite:
Claim 1
creating one or more profiles for an entity of interest, at least one profile for the entity of interest comprising a data structure that captures exponentially decayed summary statistics of the entity's behavior, the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest, the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key, a weight, and a payload that represents a frequently-observed behavior of the entity;

generating a set of global profiles associated with one or more entities of interest; 

storing the one or more profiles and the set of global profiles in a data store; 

for an input data record associated with the entity of interest, retrieving one or more relevant profiles from the data store and updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors; 

comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities; 3Via EFSDocket No. 035006-778F01US Customer No. 76615 

executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value; 

determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest; 

generating an anti-money laundering threat score utilizing one or more trained self- calibrating outlier models based on entity recursively summarized profile behavior, the anti- money laundering threat score representing a threat risk that the entity of interest is engaged in money laundering, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity; 

retraining the one or more self-calibrating outlier models, in response to determining a degradation of a set of anti-money laundering threat scores, the retraining being based on the degradation and using one or more auto-retraining mechanisms executed by one or more processors; and 

generating a signal to issue an alert based on the anti-money laundering threat score.

Claim 9

creating one or more profiles for an entity of interest, at least one profile for the entity of interest comprising a data structure that captures summary statistics of the entity's behavior, the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest, the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key, a weight, and a payload that represents a frequently-observed behavior of the entity; 

generating a set of global profiles; 5Via EFSDocket No. 035006-778F01US Customer No. 76615 

storing the one or more profiles and the set of global profiles in a data store; 

retrieving one or more relevant profiles from the data store and updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a weight;

comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and a second behavior sorted list for a second entity; 

executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the first and second behavior sorted lists according to the numerical value; 

determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest; and 

generating a threat score utilizing one or more trained self-calibrating outlier models based on entity recursively summarized profile behavior, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity, the association between the entity of interest and the linked entity of interest being such that a high-scoring linked entity of interest influences the threat score generated for the entity of interest in real-time; 

retraining the one or more self-calibrating outlier models, in response to determining a degradation of a set of anti-money laundering threat scores, the retraining being based on the degradation and using one or more auto-retraining mechanisms executed by one or more processors

Claim 17:

creating one or more profiles for an entity of interest, at least one profile for the entity of interest comprising a data structure that captures summary statistics of the entity's behavior, the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest, the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key, a weight, and a payload that represents a frequently-observed behavior of the entity; 

generating a set of global profiles; 

storing the one or more profiles and the set of global profiles in a data store; 

for an input data record associated with the entity of interest, retrieving one or more relevant profiles from the data store and updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors; 

comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities; 

executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value; 

determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest; and 

generating an anti-money laundering threat score utilizing one or more trained self- calibrating outlier models, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity, the association between the entity of interest and the linked entity of interest being such that a high- scoring linked entity of interest influences the threat score generated for the entity of interest; 8Via EFSDocket No. 035006-778F01US Customer No. 76615 

retraining the one or more self-calibrating outlier models, in response to determining a degradation of a set of anti-money laundering threat scores, the retraining being based on the degradation and using one or more auto-retraining mechanisms executed by one or more processors.

The prior art references most closely resembling the applicant’s claimed invention are:
Zoldi et al. (U.S. Pat. Pub. No. 2010/0228580) discloses a computerized method for detecting fraud with user profiles comprising data structures that capture exponentially decayed summary statistics and  using behavior-sored lists having an ordered list of entries with a key, weight, and payload and global profiles. User profiles are updated to recursively computer summary statistics of behavior with fully weighted new data while decaying the weights of old data. Behavior sorted lists are compared to generate a numerical value representing consistency between two lists and  distance models are executed to determine a variation in consistency between two lists. A fraud score is generated based on the aforementioned statistics representing the entity is engaged in money laundering and an alert is generated.
French et al. (U.S. Pat. No. 2013/0339186) discloses  a method of calculating a fraud score by linking parameters associated with different events, each event associated with the same or different entity.
Elliott, Jr. et al. (U.S. Pat. Pub. No. 2009/0307049) discloses detecting fraudulent transaction by accessing a data structures about purchasers, merchants, and financial transactions; generating merchant clusters; and outputting profile information that characterizes typical purchases associated with one or more of the merchant clusters for use in detecting fraudulent transactions. 
Li et al. (U.S. Pat. Pub. No. 2010/0036672) discloses a system and method for detecting fraud using self-calibrating outlier models. The self-calibrating outlier model receives transaction data representing transactions, calculate transaction-based variables, profiles and calibration parameters, and produce a score based on the transaction data according to same.
Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2014) is a university textbook on data mining or applying algorithms to data.
Griffin et al. (Int. Pat. Pub. No. WO 2011/068797 A1) discloses  systems, apparatus, methods and computer program products for determining one or more behavioral baseline scores, each score associated with one or more behaviors and based at least in part on financial institution data from multiple financial institutions. The behavioral baseline score defines a normal risk or baseline behavior for a customer, a customer segment or customer population. Further, the invention provides for monitoring at least the financial institution data to determine deviations from the behavioral baseline score(s) and generating and initiating communication of risk score alerts and/or behavioral baseline deviation alerts based on predetermined behavioral baseline deviations. Additional embodiments provide for determining a risk score based on risk patterns associated with financial institution data and, in some embodiments, non- financial institution data.
Claims 1–6, 8–14, 16–22, and 24–26 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above without using the claims as a roadmap to perform improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zoldi et al. (U.S. Pat. Pub. No. 2014/0310159) is pertinent because it discloses reduced fraud customer impact through purchase propensity. 
NPL: Tang, Fang, “CS240 Lecture Notes on Recursion,” https://www.cpp.edu/~ftang/courses/CS240/lectures/recursion.htm is pertinent because it discloses the basics of the well-known technique of recursion.
NPL: Dr. Daisy Fang's Home Page https://www.cpp.edu/~ftang/ is pertinent because it discloses the background knowledge of a PHOSITA in recursion.
NPL: Course Syllabus CS240  https://www.cpp.edu/~ftang/courses/CS240/ is pertinent because it discloses that recursion is a subject learned in the sophomore year of a typical, college-level, computer science curriculum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694